
	
		II
		Calendar No. 4
		111th CONGRESS
		1st Session
		S. 4
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Reid (for himself,
			 Mr. Levin, Mr.
			 Dodd, Mr. Kerry,
			 Mr. Harkin, Mr.
			 Kennedy, Mr. Begich,
			 Mrs. Clinton, Mr. Durbin, Mrs.
			 Boxer, Mr. Menendez,
			 Mr. Bingaman, Mr. Casey, Mr.
			 Lautenberg, Ms. Stabenow,
			 Mrs. McCaskill, Ms. Klobuchar, Mr.
			 Schumer, and Mr. Brown)
			 introduced the following bill; which was read the first time
		
		
			January 7, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To guarantee affordable, quality health coverage for all
		  Americans, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Comprehensive Health Reform Act of
			 2009.
		2.Sense of
			 congressIt is the sense of
			 Congress that Congress should enact, and the President should sign, legislation
			 to guarantee health coverage, improve health care quality and disease
			 prevention, and reduce health care costs for all Americans and the health care
			 system.
		
	
		January 7, 2009
		Read the second time and placed on the
		  calendar
	
